Name: Commission Directive 87/566/EEC amending Directive 77/535/EEC on the approximation of the laws of the Member States relating to methods of sampling and analysis for fertilizers
 Type: Directive
 Subject Matter: European Union law;  economic analysis;  natural and applied sciences;  means of agricultural production
 Date Published: 1987-12-04

 Avis juridique important|31987L0566Commission Directive 87/566/EEC amending Directive 77/535/EEC on the approximation of the laws of the Member States relating to methods of sampling and analysis for fertilizers Official Journal L 342 , 04/12/1987 P. 0032 - 0034 Finnish special edition: Chapter 13 Volume 16 P. 0220 Swedish special edition: Chapter 13 Volume 16 P. 0220 *****COMMISSION DIRECTIVE amending Directive 77/535/EEC on the approximation of the laws of the Member States relating to methods of sampling and analysis for fertilizers (87/566/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/116/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to fertilizers (1), and in particular Article 9 (2) thereof, Whereas Commission Directive 77/535/EEC (2) provides for official controls for EEC fertilizers for the purpose of checking compliance with the requirements imposed by the Community provisions concerning the quality and composition of fertilizers; whereas that Directive should be amended by adapting Annex I, 'Method of sampling for the control of fertilizers' so that fluid fertilizers can also be checked when Directive 76/116/EEC relating to fertilizers has been extended to fluid fertilizers; whereas a modification has also proved necessary for the control of ammonium nitrate (3) (4); Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the removal of technical barriers to trade in fertilizers, HAS ADOPTED THIS DIRECTIVE: Article 1 The paragraphs in the Annex to this Directive are added to or substituted for those with the same numbers in Annex I to Directive 77/535/EEC. Article 2 1. Member States shall take measures necessary to comply with this Directive not later than the 31 October 1988 and shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 24 November 1987. For the Commission COCKFIELD Vice-President (1) OJ No L 24, 30. 1. 1976, p. 21. (2) OJ No L 213, 22. 8. 1977, p. 1. (3) OJ No L 250, 23. 9. 1980, p. 7. (4) OJ No L 38, 7. 2. 1987, p. 1. ANNEX 1.2 // '. . . // // 4.2.3. // Divider // // Apparatus designed to divide the sample into equal parts may be used for taking incremental samples and for the preparation of reduced and final samples. // 4.3. // Apparatus recommended for the sampling of fluid fertilizers // 4.3.1. // Manual sampling // // Open tube, probe, bottle or another appropriate equipment able to take samples at random from the sampled portion. // 4.3.2. // Mechanical sampling // // Approved mechanical apparatus may be used for sampling of moving fluid fertilizers. // // . . . // 5.2.1. // Loose solid fertilizers or fluid fertilizers in containers exceeding 100 kg // // . . . 1.2.3 // 5.2.2. // Packaged solid fertilizers or fluid fertilizers in containers (= packages each not exceeding 100 kg . . . // Minimum number of packages to be sampled // 5.3.1. // Loose solid fertilizers or fluid fertilizers in containers exceeding 100 kg: // 4 kg // 5.3.2. // Packaged solid fertilizers or fluid fertilizers in containers (= packages) each not exceeding 100 kg // // // . . . // // 5.3.3. // Ammonium nitrate fertilizer sample for tests according to Directive 80/876/EEC, Annex II: // 75 kg // 5.4. // Final samples // // 5.4.1. // Solid and fluid fertilizers // // // . . . // // 5.4.2. // Ammonium nitrate fertilizer sample for tests according to Directive 80/876/EEC // // // The aggregate sample gives the final samples on reduction when necessary. // // 5.4.2.1. // Minimum final sample weight for Annex I tests: // 1 kg // 5.4.2.2. // Minimum final sample weight for Annex II test: // 25 kg // // . . . // 1.2 // 6.1. // General // // . . . // // In the case of fluid fertilizer, if possible the sampled portion should be mixed prior to sampling. // // . . . // 6.2.1. // Loose solid fertilizers or fluid fertilizers in containers exceeding 100 kg // // . . . Where it is not possible to comply with the requirements of 5.1 when sampling bulk fertilizers or fluid fertilizers in containers exceeding 100 kg the sampling should be carried out when the sampled portion is being moved (loading or unloading) . . . // 6.2.2. // Packaged solid fertilizers or fluid fertilizers in containers (= packages) each not exceeding 100 kg // // . . . // 6.4. // Preparation of the final samples // // . . . // // For the tests in Directive 80/876/EEC the final samples shall be kept at a temperature between 0 and 25 °C. // // . . . // 9. // DESTINATION OF SAMPLES // // For each sample portion at least one final sample shall be sent as quickly as possible to an authorized analytical laboratory or to the test institution together with the information necessary for the analysis or the test.'